DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I comprising Claims 1-19 in the reply filed on May 10, 2022 is acknowledged.
3.	Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2022.
Claim Objections
4.	Claims 10 and 18 are objected to because of the following informalities:  
Claim 10 recites “at least some of the apertures” and it should be “the at least some of the apertures”. 
Claim 18 recites “the audio speaker grill” and it should be “the audio speaker cover body”. 
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marowsky DE 10304550 (For examination purports English Machine Translation of Marowsky would be use cited reference).

Regarding claim 1, Marowsky teaches
An audio speaker cover (Figs. 1-3 show a speaker cover 3) with a central region and a peripheral region as shown in Fig. 1, the central region having: 
an outer surface as shown in Fig. 1; and 
an audio speaker cover body (Figs. 1-3 show a metal sheet 4) below the outer surface as shown in Fig. 1, the audio speaker cover body (i.e. metal sheet 4) defining a plurality of apertures (Fig. 1 in the detail portion X shows a plurality of perforations 5) with lands (Fig. 1 in the detail portion X shows lands b1 and b2) between at least some of the apertures as shown in Fig. 1 in the detail portion X and Pg. 5, Lines 16-19, the apertures (i.e. plurality of perforations 5) having cylindrical walls that meet the outer surface orthogonally as shown in Fig. 1 in the detail portion X and Pg. 3, Line 11.

Regarding claim 2, Marowsky teaches
The audio speaker cover of claim 1, wherein the central region has an area (C); the apertures have a total area (A); the lands have a total area (L), such that
    PNG
    media_image1.png
    56
    221
    media_image1.png
    Greyscale
  
Since the perforated surface area, the proportion of the perforations (5 ) formed open area on the total area of the perforated area of the metal sheet 4 is between 5% and 45%, preferably between 15% and 35%, in particular between 20% and 30% as shown in Fig. 1, Pg. 2, Lines 49 and Pg. 3, Lines 4.

Regarding claim 3, Marowsky teaches
The audio speaker cover of claim 1, wherein the outer surface faces an observer and below the outer surface lies an inner surface that faces a speaker (Fig. 2 shows a speaker 2) as shown in Fig. 2, at least some of the apertures in the central region having an area (A) at the outer surface that equals an area (A) at the inner surface as shown in Fig. 1. 

Regarding claim 4, Marowsky teaches
The audio speaker cover of claim 3, wherein at least some of the apertures have a cylindrical wall such that at least some of the cylindrical walls lie perpendicular to the inner surface and inner surface of the audio speaker cover as shown in Fig. 1 in the detail portion X.

Regarding claim 5, Marowsky teaches
The audio speaker cover of claim 4, wherein at least some cylindrical walls are smooth, such that they offer minimal interference to sound waves that pass from the speaker to the outer surface of the audio speaker cover as shown in Fig. 1 in the detail portion X and Pg. 3, Lines 8-10.

Regarding claim 13, Marowsky teaches
The audio speaker cover of claim 3, wherein the inner surface and the outer surface are free of deformation or blemish as shown in Fig. 1.

Regarding claim 17, Marowsky teaches
The audio speaker cover of claim 1, further having lands that are devoid of holes for accommodating additional layers of logos on an outer surface of the audio speaker cover for aesthetic purposes to achieve a desired appearance of the audio system since the distance between the perforations 5 accommodate information 6 can be represented as logos as shown in Fig. 1 and Pg. 5, 26-29.  
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marowsky DE 10304550 (For examination purports English Machine Translation of Marowsky would be use cited reference) in view of Matsuo et al. (hereinafter Matsuo) US-PG-PUB No. 2018/0315409.

Regarding claim 9, Marowsky teaches all the features with respect to claim 1 as outlined above.
Marowsky does not explicitly teach that the apertures have a range of diameters, such that apertures proximate one region of the audio speaker cover have a diameter that differs from the diameter of apertures in another region of the audio speaker cover.  
	Matsuo teaches in Fig. 3 of through holes 12 having a diameter of an opening 13a of the through hole 12 of one main surface 2 is relatively small, and a diameter of an opening 13b of the through holes 12 of another main surface 3 is relatively large.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures, as taught by Marowsky with the apertures having the range of diameters, such that apertures proximate one region of the audio speaker cover have the diameter that differs from the diameter of apertures in another region of the audio speaker cover, as taught by Matsuo. The motivation is to use the design to improve the characteristics of sound output from the audio speaker cover.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marowsky DE 10304550 (For examination purports English Machine Translation of Marowsky would be use cited reference) in view of Li et al. (hereinafter Li) CN 107948767 (For examination purports English Machine Translation of Li would be use cited reference).

Regarding claim 12, Marowsky teaches all the features with respect to claim 1 as outlined above.
Marowsky does not explicitly teach that the central region is convex, bulging outwardly in relation to a speaker.
	Li teaches in Figs. 1 and 2 of a central region of a metal cover 2 is convex, bulging outwardly in relation to a speaker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker cover, as taught by Marowsky with the central region is convex, bulging outwardly in relation to the speaker, as taught by Li. The motivation is to use the design to improve the characteristics of sound output from the audio speaker cover.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marowsky DE 10304550 (For examination purports English Machine Translation of Marowsky would be use cited reference).

Regarding claim 15, Marowsky teaches all the features with respect to claim 1 as outlined above. Marowsky teaches that the audio speaker body (i.e. metal sheet 4) is made from a material selected from a predetermined design because the metal sheet (i.e. audio speaker body) 4 is made of stainless steel (one of the elements listed in claimed Markush group) in Pg. 3, Lines 43-50 that was selected at least by the designer from an unknown group.  What Marowsky does not teach is the claimed group that is provided for performing the selecting step. 
	However, all the recited group elements such as “titanium, wood, plastics, composites including laminated layers and composites of one or more dissimilar materials” are an obvious matter of design choice to modify, since it appears that the invention would perform equally well with any of the design listed above. Furthermore, a mere change in material is generally recognized as being within the level or ordinary skill in the art. 

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marowsky DE 10304550 (For examination purports English Machine Translation of Marowsky would be use cited reference) in view of Rivera US-PG-PUB No. 2005/0281429.

Regarding claim 16, Marowsky teaches all the features with respect to claim 1 as outlined above. Marowsky teaches further including means for attaching the audio speaker cover (i.e. speaker cover) to a mounting surface (Pg. 4, Lines 13-16).
Marowsky does not explicitly teach that the means for attaching including tabs features extending from the peripheral region toward a speaker cone, the means for attaching lying generally parallel to an imaginary line that is perpendicular to the central region.
	Rivera teaches in Fig. 3 of a plurality of tabs 14 extending from the peripheral region toward a speaker cone, the plurality of tabs 14 lying generally parallel to an imaginary line that is perpendicular to the central region (Para. [0025], Lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for attaching, as taught by Marowsky with the tabs features, as taught by Rivera. The motivation is to use the tabs features to attached and removed the audio speaker cover from the speaker without the use of tools.

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marowsky DE 10304550 (For examination purports English Machine Translation of Marowsky would be use cited reference) in view of Shaw GB 2288513.

Regarding claim 18, Marowsky teaches all the features with respect to claim 1 as outlined above. 
Marowsky does not explicitly teach a foam to an underside of the audio speaker grill for hiding internal speaker components.
	Shaw teaches in Fig. 1 of a foam grille 10 to conceal the speaker units 11, 12 (Pg. 2, Lines 27-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the audio speaker cover, as taught by Marowsky with the foam used for hiding internal speaker components, as taught by foam to an underside of the audio speaker grill for hiding internal speaker components. The motivation is to use the foam to protect the internal speaker components.

15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marowsky DE 10304550 (For examination purports English Machine Translation of Marowsky would be use cited reference) in view of Price US-PG-PUB No. 2007/0187173.

Regarding claim 19, Marowsky teaches all the features with respect to claim 1 as outlined above. 
Marowsky does not explicitly teach a method of forming the audio speaker cover using steps that exclude injection molding, woven wire, expanded metal, punching, laser forming, and chemical etching.
	Price teaches in Figs. 4 and 5 of a method of forming the audio speaker cover using steps water jet cutting (Para. [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the water jet cutting, as taught by Price for forming the audio speaker cover, as taught by Marowsky. The motivation is to enhance the aesthetic appearance of the audio speaker cover.
Allowable Subject Matter
16.	Regarding claims 6-8, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 is objected to as being dependent upon claim 10.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653